Title: From George Washington to The States, 10 May 1781
From: Washington, George
To: The States


                        

                            Dear SirHead Quarters New Windsor May 10th 1781
                        
                        Major General Heath, second in Command, and an Officer whose high rank & consideration entitle him to
                            very particular notice & attention is prevailed upon to proceed to the several Eastern States, to represent the
                            present distresses of the Army for want of provision, and the consequences which must inevitably ensue, unless a more
                            regular system & more vigorous measures for affording supplies, are immediately adopted.
                        From the Post of Saratoga to that of Dobbs’ Ferry inclusive, I believe there is not (by the Returns &
                            Reports I have received) at this moment one day’s supply of meat for the Army, on hand—Our whole dependence for this
                            article is on the Eastern States: their resources of it, I am persuaded, are ample—to request & urge that they may
                            be drawn forth regularly, and to be informed with precision & certainty, what may absolute be depended upon thro’
                            the Campaign, are the objects of this application.
                        I have already made representations to the States of the want of Provisions, the distress of the Army, and the
                            innumerable embarrassments we have suffered in consequence, not merely once or twice, but have reiterated them; over and
                            over again. I have struggled to the utmost of my ability, to keep the Army together—but all will be in vain without the
                            effectual assistance of the States. I have now only to repeat the alternative, which has been so often urged—that
                            supplies, particularly of Beef Cattle, must be speedily & regularly provided, or our
                            Posts cannot be maintained, or the Army kept in the feild much longer.
                        I entreat that this representation may be received in the serious light it is meant and deserves, or that I
                            may stand exculpated from the dreadful consequences which must otherwise inevitably follow in a very short time.
                        I enter not into the detail of matters, as General Heath will be able to give you every necessary
                            information, and lay the proper Estimate of supplies for the Campaign before you. I have the honor to be With great regard
                            Your Most Obedient Humble Servant
                        
                            Go: Washington
                        
                    